Exhibit 10.02

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth below (the “Date of Grant”) by and between VeriSign,
Inc., a Delaware corporation (the “Company”), and the Optionee named below
(“Optionee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2006 Equity Incentive Plan (the “Plan”).

 

Optionee:

 

  

 

   Total Option Shares:

 

  

 

   Exercise Price per Share:

 

  

 

   Date of Grant:

 

  

 

   First Vesting Date:

 

   First anniversary of the Date of Grant    Expiration Date:

 

  

 

      (unless earlier terminated under Section 3 hereof)    Type of Stock
Option:

 

   Nonqualified Stock Option (“NQSO”)   

1. Grant of Option. The Company hereby grants to Optionee a nonqualified stock
option (this “Option”) to purchase up to the total number of shares of Common
Stock of the Company set forth above as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan.

2. Vesting; Exercise Period.

2.1 Vesting of Shares. This Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan and this Agreement, this Option shall vest
and become exercisable as to portions of the Shares as follows: (a) this Option
shall not be exercisable with respect to any of the Shares until the First
Vesting Date set forth above; (b) if Optionee has continuously provided services
to the Company, or any Parent or Subsidiary of the Company, then on the First
Vesting Date, this Option shall become exercisable as to 25% of the Shares; and
(c) thereafter this Option shall become exercisable as to an additional 6.25% of
the Shares on each quarterly anniversary of the First Vesting Date, provided
that Optionee has continuously provided services to the Company, or any Parent
or Subsidiary of the Company, at all times during the relevant quarter. This
Option shall cease to vest upon Optionee’s Termination and Optionee shall in no
event be entitled under this Option to purchase a number of shares of the
Company’s Common Stock greater than the “Total Option Shares.”

2.2 Vesting of Options. Shares that are vested pursuant to the schedule set
forth in Section 2.1 hereof are “Vested Shares.” Shares that are not vested
pursuant to the schedule set forth in Section 2.1 hereof are “Unvested Shares.”



--------------------------------------------------------------------------------

2.3 Expiration. This Option shall expire on the Expiration Date set forth above
and must be exercised, if at all, on or before the earlier of the Expiration
Date or the date on which this Option is earlier terminated in accordance with
the provisions of Section 3 hereof.

3. Termination.

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee’s death, Disability or Cause, then
this Option shall terminate on Optionee’s date of Termination as to any Unvested
Shares, and this Option, to the extent (and only to the extent) that it is
vested in accordance with the schedule set forth in Section 2.1 hereof on the
Termination Date, may be exercised by Optionee no later than three (3) months
after the Termination Date, but in any event no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of death or Disability of Optionee (or the Optionee dies within three
(3) months after Termination other than for Cause or because of Disability),
then this Option shall terminate on Optionee’s date of Termination as to any
Unvested Shares, and this Option, to the extent that it is vested in accordance
with the schedule set forth in Section 2.1 hereof on the Termination Date, may
be exercised by Optionee (or Optionee’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in
any event no later than the Expiration Date. Any exercise after three (3) months
after the Termination Date when the Termination is for any reason other than
Optionee’s death or disability, within the meaning of Code Section 22(e)(3),
shall be deemed to be the exercise of a nonqualified stock option.

3.3 Termination for Cause. If Optionee is Terminated for Cause, this Option will
expire on the Optionee’s date of Termination.

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Optionee any right to continue in the employ of, or other relationship with,
the Company or any Parent or Subsidiary of the Company, or limit in any way the
right of the Company or any Parent or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.

4. Manner of Exercise.

4.1 Stock Option Exercise. To exercise this Option, Optionee (or in the case of
exercise after Optionee’s death, Optionee’s executor, administrator, heir or
legatee, as the case may be) must activate her/his E*Trade VeriSign Employee
Stock Plan account (“E*Trade”) at https://us.etrade.com/e/t/user/login_sp . Once
the E*Trade VeriSign Employee Stock Plan account has been activated, the
exercise(s) can be executed on-line with E*Trade (the “Online Exercise
Agreement”) or by following such other procedures as may be approved by the
Company from time to time. If someone other than Optionee exercises this Option,
then such person must submit documentation reasonably acceptable to the Company
that such person has the right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

4.3 Payment. The Online Exercise Agreement (or other forms approved by the
Company) shall be accompanied by full payment of the Exercise Price for the
Shares being purchased in cash (by check), or where permitted by law:

(a) by cancellation of indebtedness of the Company to the Optionee;

(b) by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;

(c) by waiver of compensation due or accrued to Optionee for services rendered
to the Company;

(d) provided that a public market for the Company’s Common Stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the Financial Industry Regulatory

 

2



--------------------------------------------------------------------------------

Authority (a “FINRA Dealer”) whereby Optionee irrevocably elects to exercise
this Option and to sell a portion of the Shares so purchased to pay for the
Exercise Price and whereby the FINRA Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; or
(2) through a “margin” commitment from Optionee and a FINRA Dealer whereby
Optionee irrevocably elects to exercise this Option and to pledge the Shares so
purchased to the FINRA Dealer in a margin account as security for a loan from
the FINRA Dealer in the amount of the Exercise Price, and whereby the FINRA
Dealer irrevocably commits upon receipt of such Shares to forward the Exercise
Price directly to the Company; or

(e) by any combination of the foregoing.

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

4.5 Issuance of Shares. Provided that the exercise and payment are in form and
substance satisfactory to counsel for the Company, the Company shall issue the
Shares to Optionee’s E*Trade VeriSign Employee Stock Plan account, Optionee’s
authorized assignee, or Optionee’s legal representative or shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto. Notwithstanding the issuance of the Shares or the delivery of one or
more stock certificates for such Shares, the Shares shall be subject to
applicable restrictions on transfer or sale, if any, as may be set forth in
Optionee’s written employment or service contract with the Company or pursuant
to any policy adopted by the Company, now or hereafter existing, that imposes
stock ownership requirements, stock retention requirements or stock sale
restrictions on Optionee. To enforce any restrictions or requirements on
Optionee’s Shares, the Committee may require Optionee to deposit all
certificates, together with stock powers or other instruments of transfer
approved by the Committee appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions or
requirements have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions or requirements to be placed on the
certificates.

5. Compliance with Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Optionee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

6. VeriSign Incentive Compensation Recovery Policy in the Case of Inaccurate
Financial Statements. The Committee has adopted an incentive compensation
recovery policy ( the “Policy”) which applies to all Section 16 executive
officers and such other officers as the Committee may designate. The Policy
applies whenever there is an inaccurate financial statement, and, as a result, a
covered executive has received materially more incentive compensation than would
have otherwise occurred. To the extent you are subject to the Policy, you agree
that the Committee has discretion to seek recovery of any such overpayment
received under this Agreement per the terms of the Policy.

7. Nontransferability of Option. This Option may not be transferred in any
manner other than under the terms and conditions of the Plan or by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.

8. Tax Consequences. Set forth below is a brief summary as of the date the Board
adopted the Plan of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT
A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

3



--------------------------------------------------------------------------------

8.1 Exercise of Nonqualified Stock Option. There may be a regular federal income
tax liability upon the exercise of this Option. Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price. The Company may be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

8.2 Disposition of Shares. The sale of any shares received pursuant to the
exercise of the NQSO is generally treated as capital gain or loss. If the Shares
are held for more than twelve (12) months after the date of the transfer of the
Shares pursuant to the exercise of an NQSO, any gain or loss realized on
disposition of the Shares will be treated as long-term capital gain or loss.

9. Privileges of Stock Ownership. Optionee shall not have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to Optionee.

10. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

11. Entire Agreement; Modification. The Plan is incorporated herein by
reference. This Agreement and the Plan and the exercise process constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter. This Agreement may be amended only by a written
instrument executed by an authorized representative of the Company and
effectively given to the Optionee pursuant to the methods of delivery set forth
in Section 12 below. Any such amendment shall be deemed effective thirty
(30) calendar days after the date on which it is effectively given to the
Optionee as described in Section 12 below, provided the Optionee does not
provide the Company with a written notice within that thirty (30) day period
rejecting the amendment.

12. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Optionee shall be in writing (including email) and addressed to Optionee at the
Optionee’s Company email address, the address of record or to such other address
as Optionee may designate in writing from time to time to the Company or may be
posted on the Optionee’s E*Trade VeriSign employee stock plan account at
www.etrade.com. All notices shall be deemed effectively given upon personal
delivery, (i) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested), (ii) one (1) business
day after its deposit with any return receipt express courier (prepaid),
(iii) one (1) business day after transmission by fax or telecopier, (iv) upon
receipt if sent by the Company to the Optionee’s email address at the Company,
or (v) upon posting on the Optionee’s E*Trade VeriSign employee stock plan
account at www.etrade.com.

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
that body of law pertaining to choice of law or conflict of law.

15. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company recommends that Optionee should consult a tax advisor prior to such
exercise or disposition. In the event that upon the 30th day after the Date of
Grant, Optionee has not refused the Option by notice to the Company pursuant to
Section 12 hereof, Optionee shall be deemed to have accepted the Option subject
to all the terms and conditions of the Plan and the Agreement.

 

4



--------------------------------------------------------------------------------

Please sign your name in the space provided below on this Stock Option Agreement
and return an executed copy to: Stock Administration, Attn: Linda Hart,
VeriSign, Inc., 487 East Middlefield Road, Mountain View, CA 94043.

 

VERISIGN, INC.       OPTIONEE By:  

 

     

 

        (Signature)

 

     

 

(Please print name)       (Please print name)

 

      (Please print title)      

 

5